Citation Nr: 1550555	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  11-11 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease, claimed as ankylosing spondylosis.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a total disability rating due to individual unemployability.


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran had service from February 1995 to December 1998.  The Veteran died in October 2013.  The appellant is the Veteran's child.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision of the Regional Office (RO) in Waco, Texas.  The Veteran's surviving child requested to be a substitute claimant for her late father's claims that remained pending at the time of his death for purposes of seeing the claims to completion for accrued benefits.  The RO notified the appellant in January 2015 that she was approved as a valid substitute claimant for the late Veteran for purposes of accrued benefits as to the issues service connection for degenerative disc disease, bilateral hearing loss, tinnitus, and a total disability rating due to individual unemployability.  See 5121A (West 2014); 38 C.F.R. § 3.1010 (2015).  As such, she brings the current claims without the restrictions imposed by 38 U.S.C.A. § 5121 or 38 C.F.R. § 3.1000.  That same month, the RO issued a Supplemental Statement of the Case (SSOC) that was sent to the appellant.


FINDINGS OF FACT

1.  Degenerative disc disease did not manifest while in service, or within one year thereafter, and is not causally or etiologically related to service.

2.  Bilateral hearing loss and tinnitus did not manifest while in service, or within one year thereafter, and are not causally or etiologically related to service.

3.  The Veteran is not service connected for any disability.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for degenerative disc disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria to establish service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385.

3.  The criteria to establish service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

4.  The criteria for entitlement to a total disability rating based on individual unemployability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.340, 3.655, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board is extremely sympathetic toward the appellant and greatly appreciates the Veteran's service to his country; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.



Service Connection, In General

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In all cases where an undiagnosed illness may be present, that illness must be confirmed by objective findings.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  There is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Laypersons are competent to report objective signs of illness.  Id.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to a service-connected disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated on a secondary basis for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

For the showing of a chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
3.303(b).

Organic diseases of the nervous system, including sensorineural hearing loss, are "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as an organic disease of the nervous system (including sensorineural hearing loss or tinnitus), to a degree of 10 percent or more within one year of separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown-by acceptable lay or medical evidence-that there were characteristic manifestations of the disease to the required degree during that time.

The Board has considered the Veteran's statements of record that service connection is warranted for his disabilities on appeal.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  However, a lay person is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

Service Connection for Degenerative Disc Disease

The appellant, as her late father's substitute claimant, seeks service connection for degenerative disc disease.  Prior to his death, the Veteran maintained that he developed degenerative disc disease as a result of service.  Service records do not contain any entries for treatment or diagnosis of a spine disability.

Private treatment records from October 2004 first document early degeneration of L4-5 and L5-S1 discs with no bulging and no herniations.  There was no reported history of trauma.  Other private treatment records from April 2009 document "multilevel foraminal narrowing within the mid to lower thoracic spine due mostly due to spurring at the costovertebral junction within that portion of the spine," as well as "some relatively mild disc disease at a few levels within the mid to lower thoracic spine..."

VA treatment records from June 2008 document the Veteran stating that he injured his back within the last calendar week while attempting to stand-up after sitting on a couch.  These records show a history of chronic back problems and issues for only the last two to three years.  Other VA treatment records from April 2009 reveal radiographic imaging studies that showed T12-L1 right paracentral and foraminal disc herniation, small central disc herniation L3-4, and bilateral spondylolysis L5-S1 with grade one spondylolisthesis.  Right paracentral and foraminal disc herniation was present with resultant mild right lateral recess and mild to moderate right foraminal encroachment.  Also noted was facet arthropathy at L4-5.

On VA examination in October 2009, the Veteran endorsed spine symptoms that began in 2004 and worsened by 2006.  The examiner noted that radiographic imaging results were consistent with degenerative changes of the discs and disc herniations.  The examiner opined, "The current condition does not have a specific diagnosis other than degenerative disease of the lumbar spine.  There is no pathologic diagnosis for the joints and extensive workup has been negative.  These conditions are not related to service.  There was no indication in service of a chronic back condition and no indication of chronic multiple joint complaints.  By the patient's admission, the onset of this condition was 2004."  The Board finds this medical opinion highly probative of a negative nexus between the Veteran's current condition and service because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Prior to filing the claim with VA, the Veteran never reported a history of an in-service injury to his back.  At best, the medical records indicate a short history of chronic back pain, but such a history provided 6 years after military service doesn't necessarily lead to a conclusion that the pain had been present since service.  Regardless, there is absolutely no suggestion in the private nor VA treatment records that this degenerative disc disease was somehow linked to the Veteran's service or an injury therein.  Accordingly, direct service connection is not warranted.  Also, there is no indication that arthritis was diagnosed within one year of service, so service connection on a presumptive basis is not warranted.  Moreover, the Veteran's degenerative disc disease is a diagnosed condition, and the evidence does not show that this condition is a result of environmental hazards of the Gulf War.

The Board has considered the Veteran's statements of record that his degenerative disc disease is related to service.  The Veteran is competent to report symptomatology relating to his pain in his low back because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the lack of in-service treatment for low back symptoms or objective evidence of such for many years are factors the Board has considered.  In addition, his self-report to medical care providers that the back complaints were of post-service origin tends to impact the credibility of his statements made for purposes of pursuing VA compensation benefits.  

After a full review of the record, the Board finds that the weight of the evidence demonstrates that a low back disability did not have its onset in service, was not manifest to a compensable degree within one year of separation from service, and is not related to service on a direct, presumptive, or secondary basis for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran asserted that he was exposed to loud noises during service, specifically exposure to a loud fan motor while stationed aboard the USS Nimitz.  The Board finds his account of in-service noise exposure to be consistent with his service.  However, exposure to acoustic trauma alone does not mandate that service connection be granted.  Rather the noise exposure must be shown to have caused his current hearing loss or tinnitus disabilities, or to have caused chronic or continuous symptoms of either.  Otherwise, the Veteran's hearing loss and tinnitus must be evaluated to have been compensably disabling within one year of service to be presumed incurred in-service.  See 38 C.F.R. §§ 3.307, 3.309. 

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service treatment records note that the Veteran affirmatively denied any hearing loss or tinnitus upon entry and separation from service.  On the authorized audiological evaluation for service entrance in August 1994, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
30
LEFT
15
10
10
15
15

On the authorized audiological evaluation for service separation in October 1998, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
10
15
20
LEFT
10
15
15
15
20


The Veteran received another audiometry examination in November 1998.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
10
15
20
LEFT
10
15
15
15
20

The evidence on file does not contain any private treatment records that address the Veteran's hearing loss or tinnitus claims.

On the authorized VA audiological evaluation in October 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
10
15
20
15
30
20
LEFT
10
15
10
20
30
19

Speech audiometry revealed speech recognition ability of 100 percent in both ears.  The Veteran endorsed trouble sleeping due to tinnitus.  He said that his tinnitus began in 1996.  He also said that his hearing loss caused him to concentrate more to hear conversations, which resulted in headaches.  He endorsed a history of military noise exposure due to 400 hertz power and jet engines, but did not report any occupational or recreational noise exposure.  The examiner diagnosed normal hearing from 250 to 3,000 hertz, and mild, bilateral sensorineural hearing loss from 3,000 to 8,000 hertz.  She noted that the Veteran had repeated audio examinations in 1998 due to evidence of fluctuating thresholds, bilaterally.  However, the examiner opined that the Veteran's hearing loss is less likely as not related to service because his hearing thresholds were within normal limits throughout service.  The examiner did not diagnose tinnitus, but opined that the Veteran's reports of tinnitus are less likely as not related to service because there were no documented complaints of tinnitus in any of the medical records on file.  

Furthermore, the Board finds that the Veteran's statements reflecting bilateral hearing loss and tinnitus since service do not provide probative value as they are inconsistent with the Veteran's in-service reports.  On his in-service Reports of Medical History, the Veteran repeatedly denied hearing loss and tinnitus.  These reports, found in medical records when medical treatment was being rendered, may be afforded greater probative value because the records were generated with a view towards ascertaining the Veteran's then-state of physical fitness, so they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997). 

While the Veteran can attest to subjective hearing loss, the Veteran is not competent to provide an objective determination of the level of hearing loss, as required under 38 C.F.R. § 3.385.  Additionally, his complaints of tinnitus were not found to be reported at any other time by the Veteran as noted by the October 2009 VA examiner.  

Lastly, a necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain, 21 Vet. App. at 321.  At no time during the appellate period has the Veteran been shown to have hearing loss for VA purposes or a probative medical diagnosis for tinnitus.

After a full review of the record, the Board finds that the weight of the evidence demonstrates that bilateral hearing loss and tinnitus did not have their onset in service, were not manifest to a compensable degree within one year of separation from service, and are not related to service for the reasons discussed above.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Entitlement to a Total Disability Rating Due To Individual Unemployability

The appellant, as her late father's substitute claimant, contends that the Veteran was entitled to a total disability rating due to individual unemployability (TDIU).  VA will award a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015). 

A total disability rating due to individual unemployability for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1) . 

As the Veteran currently has no service-connected disabilities, the Veteran's claim for TDIU must be denied as a matter of law in this case, as no service-connected disability serves as a predicate for an award of TDIU given that no service-connected disability exists.  As the law is dispositive of the Veteran's claim for TDIU benefits, the claim must be denied for lack of legal merit.  See 38 C.F.R. § 4.16(a); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided letters to the Veteran in April and June of 2009, prior to the initial adjudication of the TDIU and service connection claims on appeal.  The letters notified the Veteran of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the April and June 2009 letters, including the type of evidence necessary to establish a disability rating and effective dates.  As the appellant stands in as a substitute party for the Veteran following his death, the notice that was provided to him during his lifetime sufficiently satisfies the duty to assist.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of private and VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded a VA examination with respect to his claims in October 2009.  During the examinations, the VA examiners conducted a physical examination of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's and the appellant's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim.  For these reasons, the Board finds that the duties to notify and assist the appellant in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for degenerative disc disease is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to a total disability rating due to individual unemployability is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


